Exhibit 10.2

EXECUTIVE SEVERANCE AGREEMENT

June 10, 2014

By this Executive Severance Agreement (this “Agreement”), Sears Hometown and
Outlet Stores, Inc. and its affiliates and subsidiaries (collectively “SHO”),
and Ryan Robinson (“Executive”), intending to be legally bound, and for good and
valuable consideration, agree as follows:

1. Effect of Severance.

(a) Severance Benefits. If Executive is involuntarily terminated without “Cause”
or Executive voluntarily terminates Executive’s employment for “Good Reason” (as
such terms are defined in Section 2 below), Executive shall be entitled to the
benefits described in subsection (i), (ii) and (iii) below (collectively
“Severance Benefits”). Executive shall not be entitled to the Severance Benefits
if Executive’s employment terminates for any other reason, including for Cause
or due to death or “Disability” (as defined in Section 2 below). Executive shall
also not be entitled to Severance Benefits if Executive does not meet all of the
other requirements under this Agreement, including under subsection 4(g).

i. Continuation of Salary.

1. SHO shall pay Executive cash severance equal to (a) one times Executive’s
annual base salary rate as of the date Executive’s employment terminates (the
“Date of Termination”) plus (b) but only if the Date of Termination occurs prior
to the first anniversary of the date of this Agreement, an amount equal to
Executive’s target annual incentive under SHO’s Annual Incentive Plan (the
“AIP”) for the year in which the Date of Termination occurs plus (c) but only if
clause (b) of this sentence is not applicable and only if the Date of
Termination occurs after the end of a fiscal year and before the payment date of
AIP awards for that fiscal year (if any amount is payable), an amount equal to
the amount that Executive would have been paid with respect to Executive’s AIP
award for that fiscal year if the Date of Termination had occurred after the
payment date of AIP awards for that fiscal year. Subject to subsection
(a) (i) (2) below, payment of the amount determined in accordance with the
preceding sentence (“Salary Continuation”) shall commence on Executive’s
“Separation from Service” (as defined in Section 2 below) and shall be paid in
substantially equal installments on each regular salary payroll date for a
period of twelve (12) months following the Date of Termination (“Salary
Continuation Period”), except as otherwise provided in this Agreement.

Notwithstanding the foregoing, to the extent Executive’s termination is as a
result of an event that would be an impact event under a then-current and
applicable transition pay or severance plan or program (the “Other Severance
Program”) and, but for this Agreement, under which Executive would have been
eligible for severance pay and benefits for a period longer than twelve
(12) months and provided the severance pay under the Other Severance Program is
greater than the Salary Continuation, then the Salary Continuation and Salary
Continuation Period, for purposes of this Agreement, will be the greater amount
and longer period, except as otherwise provided in this Agreement. If Executive
terminates Executive’s employment for Good Reason as specified in clause (i) of
the definition of “Good Reason”



--------------------------------------------------------------------------------

in Section 2 of this Agreement, Executive’s annual base salary rate and, if
applicable, target annual incentive under the AIP for purposes of this Section 1
will be Executive’s annual base salary rate and target annual incentive under
the AIP in effect prior to the reduction that triggered the applicability of
Good Reason as specified in clause (i) of the definition of “Good Reason” in
Section 2 of this Agreement.

Further and notwithstanding the foregoing, the SHO obligations under this
subsection (a)(i)(l) shall be reduced on a dollar-for-dollar basis (but not
below zero), by the amount, if any, of salary or wages that Executive earns from
a subsequent employer (including those arising from self-employment) during the
Salary Continuation Period other than all approved external director fees that
Executive earn or is otherwise entitled to receive. For avoidance of doubt,
Executive shall not be obligated to seek affirmatively or accept an employment,
contractor, consulting or other arrangement in order to mitigate Salary
Continuation. Further, to the extent Executive does not execute and timely
submit the General Release and Waiver (in accordance with subsection 4(g) below)
by the deadline specified therein, Salary Continuation payments shall terminate
and forever lapse, and Executive shall be required to reimburse SHO for any
portion of the Salary Continuation paid during the Salary Continuation Period.

2. Notwithstanding anything in this subsection (a)(i) to the contrary, if the
Salary Continuation payable to Executive in accordance with subsection (a)(i)(l)
above during the six (6) months after Executive’s Separation from Service would
exceed the “Section 409A Threshold” and if as of the date of the Separation from
Service Executive is a “Specified Employee” (as such terms are defined in
Section 2 below), then, payment shall be made to Executive on each regular
salary payroll date during the first six (6) months of the Salary Continuation
Period until the aggregate amount received equals the Section 409A Threshold.
Any portion of the Salary Continuation in excess of the Section 409A Threshold
that would otherwise be paid during such six (6) months or any portion of the
Salary Continuation that is otherwise subject to Section 409A, shall instead be
paid to Executive in a lump sum payment on the date that is six (6) months and
one (1) day after the date of Executive’s Separation from Service.

3. All Salary Continuation payments (described under this subsection (a) (i))
will terminate and forever lapse if Executive is employed by a SHO Competitor or
SHO Vendor (as such terms are defined in subsection 4(c)(ii) and 4(d)(ii)
herein, respectively) during the Salary Continuation Period (which for purposes
of this Section 1(a)(i)(3) will not exceed twelve (12) months)or in the event of
Executive’s breach (in accordance with Section 10 below), and Executive shall be
required to reimburse SHO for any portion of the Salary Continuation paid during
the Salary Continuation Period.

ii. Continuation of Benefits.

1. During the Salary Continuation Period, Executive will be entitled to
participate in all benefit plans and programs (except as specified in this
subsection (a) (ii)), as an active associate, in which Executive was eligible to
participate on the Date of Termination (subject to the terms and conditions and
continued availability of such plans and programs); provided, however, that
Executive will not be eligible to participate in the long-term

 

2



--------------------------------------------------------------------------------

disability plan (as of the 15th day following the Date of Termination), health
care flexible spending account (except on an after-tax basis and only through
the earlier of the end of Salary Continuation Period or the calendar year in
which the Separation from Service occurs), SHO paid life insurance and any
40l(k) Savings Plan maintained by SHO (or any other defined contribution plan
sponsored by SHO) during the Salary Continuation Period. Executive and
Executive’s eligible dependents shall be entitled to continue to participate, as
active participants, in SHO medical and dental plans (subject to the terms and
conditions and continued availability of such plans) during the Salary
Continuation Period, with Executive’s share of the premium for each such plan to
be the same share that Executive paid when Executive was an active employee.

2. If Executive does not timely execute and submit the General Release and
Waiver (in accordance with subsection 4(g) herein) by the deadline specified
therein, Executive shall be required to reimburse SHO for the portion of the
cost for the benefits referred to under subsection (a) (ii) (l) immediately
above paid by SHO during the Salary Continuation Period, and Executive shall
instead be eligible for COBRA continuation coverage under the SHO medical and
dental plans as of Executive’s Date of Termination.

3. Subject to subsection (a) (ii) (4) immediately below, in the event Executive
provides services to another employer and is covered by such employer’s health
benefits plan or program, the medical and dental benefits provided by SHO
hereunder shall be secondary to such employer’s health benefits plan or program
in accordance with the terms of the SHO health benefit plans.

4. All of the benefits described in this subsection (a) (ii) will terminate and
forever lapse if Executive is employed by a SHO Competitor or SHO Vendor during
the Salary Continuation Period (which for purposes of this Section 1(a)(ii)(4)
will not exceed twelve (12) months) or in the event of Executive’s breach (in
accordance with Section 10 below), and Executive shall be required to reimburse
SHO for any portion of the cost for the benefits referred to under subsection
(a) (ii) (1) immediately above paid by SHO during the Salary Continuation
Period, and Executive shall instead be eligible for COBRA continuation coverage
under the SHO medical and dental plans as of Executive’s Severance from Service
date.

iii. Outplacement. As of Executive’s Separation from Service, Executive will be
immediately eligible for reasonable outplacement services at the expense of SHO.
SHO and Executive will mutually agree on which outplacement firm, among current
vendors used by SHO will provide these services. Such services will be provided
for up to six (6) months from the Separation from Service or until employment is
obtained, whichever occurs first. Outplacement benefits described in this
subsection (a)(iii) will terminate and forever lapse if Executive is employed by
a SHO Competitor or SHO Vendor or in the event of Executive’s breach (in
accordance with Section 10 below).

iv. Other. In addition to the foregoing Severance Benefits, a lump sum payment
will be made to Executive within ten (1 0) business days following the Date of
Termination in an amount equal to the sum of any base salary and any vacation
benefits that have accrued through the Date of Termination but only

 

3



--------------------------------------------------------------------------------

to the extent not already paid. No vacation will accrue during the Salary
Continuation Period. Notwithstanding the foregoing and anything herein to the
contrary, in the event of Executive’s death during the Salary Continuation
Period, any unpaid portion of the Salary Continuation payable in accordance with
subsection (a)(i) above shall be paid in a lump sum, within sixty (60) days of
death (and no later than amounts would have been paid absent death), to
Executive’s estate, and any eligible dependents who are covered dependents as of
the date of death shall incur a qualifying event under COBRA as a result of such
death.

v. Impact of Termination on Certain Other Plans/Programs.

1. Annual Incentive Plan. Subject to Section 1(a)(i) of this Agreement, upon
Executive’s Date of Termination, Executive’s entitlement to any award under the
applicable annual incentive plan (“AIP”) sponsored by SHO shall be determined in
accordance with the terms and conditions of the AIP document regarding
termination of employment.

2. Long-Term Incentive Program(s). Upon Executive’s Date of Termination,
Executive’s entitlement to any award granted to Executive under a long-term
incentive program (“LTIP”) sponsored by SHO shall be determined in accordance
with the terms and conditions of the award letter and the LTIP document
regarding termination of employment.

3. Stock Plan. Upon Executive’s Date of Termination, Executive’s entitlement to
any unvested options, restricted stock or other equity award granted to
Executive under a stock plan sponsored by SHO shall be determined in accordance
with the terms and conditions of the applicable award agreement and the stock
plan document regarding termination of employment.

vi Post-Termination Forfeiture of Severance Benefits. If SHO determines after
Executive’s Date of Termination that Executive engaged in activity during
employment with SHO that SHO determines constituted Cause, Executive shall
immediately cease to be eligible for Severance Benefits and shall be required to
reimburse SHO for any portion of the Salary Continuation paid to Executive and
for the cost of other Severance Benefits received by Executive during the Salary
Continuation Period.

2. Definitions. For purposes of this Agreement, each capitalized term in this
Agreement is either defined in the section, exhibit or appendix in which it
first appears or in this Section 2. The following capitalized terms shall have
the definitions as set forth below:

(a) “Cause” shall mean (i) a material breach by Executive (other than a breach
resulting from Executive’s incapacity due to a Disability) of Executive’s duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive’s part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of SHO and is not remedied in a reasonable
period of time after receipt of written notice from SHO specifying such breach;
(ii) the commission by Executive of a felony involving moral turpitude; or
(iii) dishonesty or willful misconduct in connection with Executive’s
employment.

(b) “Disability” shall mean disability as defined under the SHO long-term
disability plan (regardless of whether the Executive is a participant under such
plan).

 

4



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target annual incentive under the AIP from those in effect as of the
date of this Agreement; (ii) Executive’s mandatory relocation to an office more
than fifty (50) miles from the primary location at which Executive is required
to perform Executive’s duties immediately prior to the date of this Agreement;
or (iii) any other action or inaction that constitutes a material breach of the
terms of this Agreement, including failure of a successor company to assume or
fulfill the obligations under this Agreement. In each case, Executive must
provide SHO with written notice of the facts giving rise to a claim that “Good
Reason” exists for purposes of this Agreement, within thirty (30) days of the
initial existence of such Good Reason event, and SHO shall have a right to
remedy such event within sixty (60) days after receipt of Executive’s written
notice (“the sixty (60) day period”). If SHO remedies the Good Reason event
within the sixty (60) day period, the Good Reason event (and Executive’s right
to receive any benefit under this Agreement on account of termination of
employment for Good Reason) shall cease to exist. If SHO does not remedy the
Good Reason event within the sixty (60) day period, and Executive does not incur
a termination of employment within thirty (30) days following the earlier of:
(y) the date SHO notifies Executive that it does not intend to remedy the Good
Reason or does not agree that there has been a Good Reason event, or (z) the
expiration of the sixty (60) day period, the Good Reason event (or any claim of
Good Reason) shall cease to exist. Notwithstanding the foregoing, if Executive
fails to provide written notice to SHO of the facts giving rise to a claim of
Good Reason within thirty (30) days of the initial existence of such Good Reason
event, the Good Reason event (and Executive’s right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist as of the thirty-first (31st) day following the later of its
occurrence or Executive’s knowledge thereof.

(d) “SHO Affiliate” shall mean any person with whom SHO is considered to be a
single employer under Code Section 414 (b) and all persons with whom SHO would
be considered a single employer under Code Section 414 (c), substituting “50%”
for the “80%” standard that would otherwise apply.

(e) “Section 409A Threshold” shall mean an amount equal to two times the lesser
of (i) Executive’s base salary for services provided to SHO as an employee for
the calendar year preceding the calendar year in which Executive has a
Separation from Service; or (ii) the maximum amount that may be taken into
account under a qualified plan in accordance with Code Section 40l (a)(17) for
the calendar year in which the Executive has a Separation from Service. In all
events, this amount shall be limited to the amount specified under Treasury
Regulation Section 1.409A-1 (b)(9)(iii)(A) or any successor thereto.

(f) “Separation from Service” shall mean a “separation from service” with SHO
within the meaning of Code Section 409A (and regulations issued thereunder).
Notwithstanding anything herein to the contrary, the fact that Executive is
treated as having incurred a Separation from Service under Code Section 409A and
the terms of this Agreement shall not be determinative, or in any way affect the
analysis, of whether Executive has retired, terminated employment, separated
from service, incurred a severance from employment or become entitled to a
distribution, under the terms of any retirement plan (including pension plans
and 401 (k) savings plans) maintained by SHO

(g) “Specified Employee” shall mean a “specified employee” under Code
Section 409A (and regulations issued thereunder), which shall be determined in
accordance with the provisions of Supplement A to the Supplemental Retirement
Income Plan (as amended and restated effective January 1, 2008).

 

5



--------------------------------------------------------------------------------

3. Intellectual Propertv Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at SHO, provided such invention or expression of an idea relates to
the business of SHO, or relates to actual or demonstrably anticipated research
or development of SHO, or results from any work performed by Executive for or on
behalf of SHO, are hereby assigned to SHO, including Executive’s entire rights,
title and interest. Executive will promptly disclose such invention or
expression of an idea to Executive’s management and will, upon request, promptly
execute a specific written assignment of title to SHO. If Executive currently
holds any inventions or expressions of an idea, regardless of whether they were
published or filed with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, or is under contract to not so assign, Executive will list
them on the last page of this Agreement.

4. Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond what SHO is otherwise obligated to pay. In
consideration of the opportunity for the Severance Benefits, and other good and
valuable consideration, Executive agrees to the following:

 

  (a) Non-Disclosure of SHO Confidential Information. Executive acknowledges and
agrees to be bound by the following, whether or not Executive receives any
Severance Benefits under this Agreement:

i. Non-Disclosure. Executive will not, during the term of Executive’s employment
with SHO or thereafter, and other than in the performance of his duties and
obligations during his employment with SHO or as required by law or legal
process, and except as SHO may otherwise consent or direct in writing, reveal or
disclose, sell, use, lecture upon or publish any “SHO Confidential Information”
(as defined in subsection 4(a)(ii) below) until such time as the information
becomes publicly known other than as a result of its disclosure, directly or
indirectly, by Executive; and

ii. Propriety Information. Executive understands that if Executive possesses any
proprietary information of another person or company as a result of prior
employment or otherwise, SHO expects and requires that Executive will honor any
and all legal obligations that Executive has to that person or company with
respect to proprietary information, and Executive will refrain from any
unauthorized use or disclosure of such information.

iii. SHO Confidential Information. For purposes of this Agreement, “SHO
Confidential Information” means trade secrets and non-public information which
SHO designates as being confidential or which, under the circumstances, should
be treated as confidential, including, without limitation, any information
received in confidence or developed by SHO, its long and short term goals,
vendor and supply agreements, databases, methods, programs, techniques, business
information, financial information, marketing and business plans, proprietary
software, personnel information and files, client information, pricing, and
other information relating to the business of SHO, that is not known generally
to the public or in the industry.

 

6



--------------------------------------------------------------------------------

iv. Return of SHO Property. All documents and other property that relate to the
business of SHO are the exclusive property of SHO even if Executive authored or
created them. Executive agrees to return all such documents and tangible
property to SHO upon termination of employment or at such earlier time as SHO
may request Executive to do so.

v. Conflict of lnterest. During Executive’s employment with SHO and during any
Salary Continuation Period (which for purposes of this Section 4(a)(v) will not
exceed twelve (12) months), except as may be approved in writing by SHO neither
Executive nor members of Executive’s immediate family (which shall refer to
Executive, any spouse or any child) will have financial investments or other
interests or relationships with SHO or any customers, suppliers or competitors
which might impair Executive’s independence of judgment on behalf of SHO. Also
during Executive’s employment with SHO during any Salary Continuation Period,
Executive agrees further not to engage in any activity in competition with SHO
and will avoid any outside activity that could adversely affect the independence
and objectivity of Executive’s judgment, interfere with the timely and effective
performance of Executive’s duties and responsibilities to SHO, or that could
otherwise conflict with the best interests of SHO.

 

  (b) Non-Solicitation of Employees. During Executive’s employment with SHO for
twelve (12) months following Executives’ Date of Termination, whether or not
Executive receives any Severance Benefits under this Agreement, Executive will
not, directly or indirectly, solicit or encourage any person to leave her or his
employment with SHO assist in any way with the hiring of any SHO employee by any
future employer or other entity.

 

  (c) Non-Competition. Executive acknowledges that as a result of Executive’s
position at SHO, Executive has learned or developed, or will learn or develop,
SHO Confidential Information and that use or disclosure of SHO Confidential
Information is likely to occur if Executive were to render advice or services to
any SHO Competitor.

i. Therefore, for twelve (12) months following Executive’s Date of Termination,
whether or not Executive receives any Severance Benefits under this Agreement,
Executive will not, directly or indirectly, aid, assist, participate in, consult
with, render services for, accept a position with, become employed by, or
otherwise enter into any relationship with (other than having a passive
ownership interest in or being a customer of) any SHO Competitor.

ii. For purposes of this Agreement, “SHO Competitor” means those companies
listed on Appendix A, each of which Executive acknowledges is a SHO Competitor

(d) Restriction on Post-Employment Affiliation with SHO Vendors. Executive
acknowledges that as a result of Executive’s position at SHO, Executive has
learned or developed, or will learn or develop, SHO Confidential Information and
that use or disclosure of SHO Confidential Information is likely to occur if
Executive were to render advice or services to any “SHO Vendor” (as defined
herein).

i. Therefore, for twelve (12) months from Executive’s Date of Termination,
whether or not Executive receives any Severance Benefits under this Agreement,
Executive will not, directly or indirectly, aid, assist, participate in, consult
with, render services for, accept a position with, become employed by, or
otherwise enter into any relationship with (other than having a passive
ownership interest in or being a customer of) any SHO Vendor.

 

7



--------------------------------------------------------------------------------

ii. For purposes of this Agreement, “SHO Vendor” means, the vendors, if any,
listed in Appendix A as well as any vendor with combined annual gross sales of
services or merchandise to SHO in excess of $200 million.

(e) Compliance with Protective Covenants. Executive will provide SHO with such
information as SHO may from time to time reasonably request to determine
Executive’s compliance with this Section 4. Executive authorizes SHO to contact
Executive’s future employers and other entities with which Executive has any
business relationship to determine Executive’s compliance with this Agreement or
to communicate the contents of this Agreement to such employers and entities.
Executive releases SHO, their agents and employees, from all liability for any
damage arising from any such contacts or communications.

(f) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of SHO Confidential
Information and to otherwise protect the legitimate business interests of SHO
Executive further agrees and acknowledges that the provisions of this Agreement
are reasonable.

(g) General Release and Waiver. Upon Executive’s Date of termination (whether
initiated by SHO or Executive in accordance with subsection l (a) above)
potentially entitling Executive to Severance Benefits, Executive will execute a
binding general release and waiver of claims in a form to be provided by SHO
(“General Release and Waiver”), which is incorporated by reference in this
Agreement. The General Release and Waiver will be in a form substantially
similar to the form attached as Appendix B to this Agreement. If the General
Release and Waiver is not signed within the time required by the waiver or is
signed but subsequently revoked, Executive will not continue to receive any
Severance Benefits otherwise payable under subsection I (a) above. Further,
Executive shall be obligated to reimburse SHO for any portion of (i) the Salary
Continuation paid during the Salary Continuation Period under subsection (1 )
(a)(i) herein, and (ii) the cost for the benefits provided during the Salary
Continuation Period under subsection (l)(a)(ii) herein.

(h) Exception Request. Notwithstanding the foregoing, Executive may request a
waiver or a specific exception to the non-competition provisions of this
Agreement by written request to the Vice President of Human Resources or Vice
President, General Counsel (or the equivalent) of SHO. Such a request will be
given reasonable consideration and may be granted, in whole or in part, or
denied at SHO absolute discretion.

5. Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of the provisions of this Agreement, including
without limitation subsections 4(a), 4(b), 4(c) and 4(d), and that monetary
damages alone would not provide adequate relief for any such breach.
Accordingly, if Executive breaches or threatens to breach this Agreement,
Executive consents to injunctive relief in favor of SHO without the necessity of
SHO posting a bond. Moreover, any award of injunctive relief shall not preclude
SHO from seeking or recovering any lawful compensatory damages which may have
resulted from a breach of this Agreement, including a forfeiture of any future
payments and a return of any payments and benefits already received by
Executive.

 

8



--------------------------------------------------------------------------------

6. Non-Disparagement. Executive will not take any actions that would reasonably
be expected to be detrimental to the interests of SHO nor make derogatory
statements, either written or oral to any third party, or otherwise publicly
disparage SHO or its products, services, or present or former employees,
officers or directors, and will not authorize others to make derogatory or
disparaging statements on Executive’s behalf. This provision does not and is not
intended to preclude Executive from entering into any relationship with a SHO
Competitor or SHO Vendor after such relationship is permissible under subsection
4(c) or 4(d), respectively, nor does it preclude Executive from providing
truthful testimony in response to legal process or governmental inquiry.

7. Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with SHO both during and after the period of
employment with SHO (including any Salary Continuation Period), with respect to
matters that relate to Executive’s period of employment, in all investigations,
potential litigation or litigation in which SHO is involved or may become
involved other than any such investigations, potential litigation or litigation
between SHO and Executive. SHO will reimburse Executive for reasonable travel
and out-of-pocket expenses incurred in connection with any such investigations,
potential litigation or litigation.

8. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
SHO or Executive in any instance shall not be deemed a waiver of such provision
in the future.

9. Acting as Witness. Executive agrees that both during and after the period of
employment with SHO (including any Salary Continuation Period), Executive will
not voluntarily act as a witness, consultant or expert for any person or party
in any action against or involving SHO unless subject to judicial enforcement to
appear as a fact witness only.

10. Breach by Executive. In the event of a breach by Executive of any of the
provisions of this Agreement, including without limitation the non-competition
provisions (Section 4) and the non-disparagement provision (Section 6) of this
Agreement, the obligation of SHO to pay Salary Continuation or to provide other
Severance Benefits under this Agreement will immediately cease and any Salary
Continuation payments already received and the value of any other Severance
Benefits already received will be returned by Executive to SHO Further,
Executive agrees that SHO shall be entitled to recovery of its attorneys’ fees
and other associated costs incurred as a result of any attempt to redress a
breach by Executive or to enforce its rights and protect its interests under the
Agreement.

11. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

12. Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby (a) submits to
the personal jurisdiction of such courts, (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive, and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.

13. Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment,

 

9



--------------------------------------------------------------------------------

termination of employment or Salary Continuation Period (if any) be found by a
court or tribunal of competent jurisdiction to not be released by the General
Release and Waiver, Executive agrees to try such claim to the court or tribunal
without use of a jury or advisory jury.

14. Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that Executive’s employment with SHO is
terminable “at-will” by either party with or without cause and with or without
notice.

15. Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other SHO
document, then the provisions of this Agreement will control, except as
otherwise precluded by law. Executive shall not be eligible for any benefits
under any transition or severance plan or program maintained by SHO.

16. Entire Agreement. This Agreement, including any exhibits or appendices
hereto, contains and comprises the entire understanding and agreement between
Executive and SHO and fully supersedes any and all other prior agreements or
understandings between Executive and SHO, in each case with respect to the
subject matter contained herein, and may be amended only by a writing signed by
(a) one of the Chief Executive Officer, the Vice President of Human Resources,
or the Vice President, General Counsel and Secretary (or equivalent) of SHO and
(b) Executive.

17. Confidentiality. Executive agrees that the existence and terms of this
Agreement, including any compensation paid to Executive, and discussions with
SHO regarding this Agreement, shall be considered confidential and shall not be
disclosed or communicated in any manner except: (a) as required by law or legal
process; (b) to Executive’s spouse or domestic partner, or (c) to Executive’s
financial/legal advisors, all of whom shall agree to keep such information
confidential.

18. Tax Withholding. Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

19. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: At the most recent address on file at SHO.

If to SHO: 5500 Trillium Blvd, Hoffman Estates, Illinois 60192, Attention to
both: VP, Human Resources and VP, General Counsel.

20. Assignment. SHO may assign its rights under this Agreement to any successor
in interest, whether by merger, consolidation, sale of assets, or otherwise.
This Agreement shall be binding whether it is between SHO and Executive or
between any successor or assignee of SHO and Executive.

21. Section 409A Compliance. To the extent that a payment or benefit under this
Agreement is subject to Code Section 409A, it is intended that this Agreement as
applied to that payment or benefit comply with the requirements of Code
Section 409A, and the Agreement shall be administered and interpreted consistent
with this intent. If the sixty (60)-day period following a “separation from
service” begins in one calendar year and ends in a second calendar year (a
“Crossover 60-Day Period”) and if there are any payments due Executive under
this Agreement that are: (i) conditioned on Executive signing and not revoking a
release of claims and (ii) otherwise due to be paid during the portion of the
Crossover 60-Day Period that falls within the first year, then such payments
will be delayed and paid in a lump sum during the portion of the Crossover
60-Day Period that falls within the second year. Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

10



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

IN WITNESS WHEREOF, Executive and SHO, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.

 

EXECUTIVE     SEARS HOMETOWN AND OUTLET STORES, INC.   

/s/ RYAN ROBINSON

    By:   

/s/ BECKY ILIFF

   Ryan Robinson    

Becky Iliff

Vice President, Human Resources

  

 

11



--------------------------------------------------------------------------------

Appendix A

Executive Severance Agreement

SHO Competitors

The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of “SHO
Competitors”, as referred to under subsection 4(c) (ii) (l) of the Executive
Severance Agreement:

 

Retail

Best Buy Co., Inc.

Dick’s Sporting Goods

Retail/Other

Amazon.com, Inc.

Retail/Home/Product Services

hhgregg Appliances and Electronics

Lowe’s Companies, Inc.

Menard, Inc.

The Home Depot, Inc.

Ace Hardware Corporation

True Value Company

Tractor Supply Company

Conns

 

 

12



--------------------------------------------------------------------------------

SHO Vendors

The following companies (including affiliates and subsidiaries within the same
controlled group of corporations) are included within the definition of “SHO
Vendors”, as referred to under subsection 4(d) of the Executive Severance
Agreement:

Sears Holdings Corporation

Bosch

Electrolux

General Electric

LG

Samsung

Whirlpool



--------------------------------------------------------------------------------

Appendix B

Executive Severance Agreement

Form of General Release and Waiver

GENERAL RELEASE AND WAIVER

NOTICE

YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE (21) DAYS.
IF YOU DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN
SEVEN (7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE
IMMEDIATELY SUBMITTED, IN WRITING, TO PHILIP ETTER, HUMAN RESOURCES, SEARS
HOMETOWN AND OUTLETS STORES, INC., HOFFMAN ESTATES, IL 60192, AND STATE THAT, “I
HEREBY REVOKE MY ACCEPTANCE OF THE GENERAL RELEASE AND WAIVER.” THE CONFIDENTIAL
SEPARATION AGREEMENT AND GENERAL RELEASE AND WAIVER SHALL NOT BECOME EFFECTIVE
OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. YOU SHOULD CONSIDER
CONSULTING WITH AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.

In consideration of the severance-pay and other benefits I have received or will
receive from Sears Hometown and Outlet Stores, Inc., including without
limitation in accordance with the terms of the Executive Severance Agreement
dated June 10, 2014, I, Ryan Robinson, for myself, my heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasors”),
do hereby release, waive, and forever discharge Sears Hometown and Outlet
Stores, Inc. and the current and former agents, parents, subsidiaries,
affiliates, related organizations, employees, officers, directors, shareholders,
attorneys, successors, and assigns of Sears Hometown and Outlet Stores, Inc.
(collectively, the “SHO Parties”) from any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief or remuneration, sums
of money, accounts, or expenses (including attorneys’ fees and costs) of any
kind whatsoever, whether known or unknown at this time, arising out of, or
connected with, my employment with Sears Hometown and Outlet Stores Inc. or any
of its subsidiaries and the termination of my employment. The foregoing release,
discharge, and waiver includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, including but not
limited to, all matters in law, in equity, in contract (oral or written, express
or implied), in tort, or pursuant to statute, including claims under any
federal, state or local statute or state or federal constitution, including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866 and 1871 (42 U.S.C. § 1981), the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, the Family and Medical Leave Act, the National Labor Relations Act, the
Equal Pay Act, or any other discrimination or/and employment laws of Illinois or
of any other state or municipality, to the fullest extent permitted under the
law.

This General Release and Waiver does not apply to any claims or rights that may
arise after the date of this General Release and Waiver. Also excluded from this
General Release and Waiver are any claims which cannot be waived by law,
including my right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission. I do, however, waive
any right to any monetary or other relief of any kind flowing out of any agency
or third-party claims or charges, including any charge I might file with any
state, local or federal agency.



--------------------------------------------------------------------------------

I warrant and represent that I have not filed any complaint, charge, or lawsuit
against the SHO Parties or any of them with any governmental agency or with any
court. I agree never to sue the SHO Parties or any of them in any forum for any
claim covered by this General Release and Waiver. If I violate this General
Release and Waiver by suing the SHO Parties or any of them, I agree that I shall
be liable to the SHO Parties for their reasonable attorney’s fees and other
litigation costs and expense incurred on defending against the lawsuit.

I also waive any right to become, and promise not to consent to become, a member
of any class in any case in which claims are asserted against the SHO Parties or
any of them that are related in any way to my employment or termination of my
employment with Sears Hometown and Outlet Stores Inc. or any of its
subsidiaries, and that involve events which have occurred as of the date I sign
this General Release and Waiver. If I, without my knowledge, am made a member of
a class in any proceeding, I agree that I will opt out of the class at the first
opportunity afforded to me after learning of my inclusion. In this regard, I
agree that I will execute, without objection or delay, an “opt-out” form
presented to me either by the court in which such proceeding is pending or by
counsel for Sears Hometown and Outlet Stores, Inc.

I have read this General Release and Waiver and understand all of its terms.

I have signed it voluntarily with full knowledge of its legal significance and
binding effect.

I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release and Waiver.

I authorize that the severance allowance I will be paid as an eligible
participant under any transition pay or severance pay plan will be reduced by
the amount of any advances, loans, or other amounts that I owe to Sears Hometown
and Outlet Stores, Inc. and its subsidiaries, including payments made for
vacation taken but not earned.

I understand that I must notify the Sears Hometown and Outlet Stores, Inc. I
become employed during my transition pay or severance pay period and that
transition pay or severance pay and benefits is subject to reduction or
discontinuation as a result of new employment (including new employment with
Sears Hometown and Outlet Stores, Inc., any of its subsidiaries, any successor
company, or any outsource company).

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. Any modification of this General Release and Waiver
Agreement does not restart the twenty-one (21) day consideration period.

I understand that if I sign the General Release and Waiver, I can change my mind
and revoke it within seven (7) days after signing. I understand the General
Release and Waiver will not be effective until after the seven (7) day
revocation period has expired.

I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by the SHO Parties or any of them and that
each of the SHO Parties expressly denies any wrongdoing or liability.



--------------------------------------------------------------------------------

THIS IS A RELEASE. READ BEFORE SIGNING.

Signed by:                                                  

Date:             , 20            